                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

     E. Lee Spence,                       )     C/A No.: 3:19-835-TLW-SVH
                                          )
                      Plaintiff,          )
                                          )
          vs.                             )
                                          )        ORDER AND NOTICE
     Motor Vessel “Beast of Burden”;      )
     John W. Tellam; and John/Jane        )
     Does, number 1-10,                   )
                                          )
                      Defendants.         )
                                          )

        E. Lee Spence (“Plaintiff”), proceeding pro se, is before the court on his

verified complaint in admiralty and complaint in rem for forfeiture. Pursuant

to the provisions of 28 U.S.C. § 636(b)(1) and Local Civ. Rule 73.02(B)(2)(e)

(D.S.C.), the undersigned is authorized to review such complaints for relief

and submit findings and recommendations to the district judge.

I.      Factual Background

        Plaintiff obtained title to an Abandoned Wreckage by order of The

Honorable Sol Blatt, Jr., United States District Judge, in C/A No. 3:12-280

(“Spence I”). See Spence I at ECF No. 38. The Abandoned Wreckage is more

fully described in Spence I, but for ease of reference, the undersigned refers

to it as Spence I wreckage. Plaintiff alleges defendant John W. Tellam is the

owner of the motor vessel identified as Beast of Burden. [ECF No. 1 at ¶¶45,
49–53]. Plaintiff advised Tellam that he owned the title to Spence I wreckage.

Plaintiff claims that Tellam and others, using Beast of Burden, conducted

salvage operations within the area of Spence I wreckage. Id. at ¶¶ 67–68.

Pursuant to 18 U.S.C. §1658, Plaintiff asserts claims for plunder of a

distressed vessel and conspiracy to plunder a distressed vessel.       He also

alleges common law larceny and seeks an action in rem for forfeiture of Beast

of Burden.

II.   Discussion

      A.     Standard of Review

      Under established local procedure in this judicial district, a careful

review has been made of the pro se complaint. Pro se complaints are held to a

less stringent standard than those drafted by attorneys, Erickson v. Pardus,

551 U.S. 89, 94 (2007), and a federal district court is charged with liberally

construing a complaint filed by a pro se litigant to allow the development of a

potentially meritorious case, Hughes v. Rowe, 449 U.S. 5, 9 (1980). In

evaluating a pro se complaint, the plaintiff’s allegations are assumed to be

true. Erickson, 551 U.S. at 94 (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555‒56 (2007)).

      Nonetheless, the requirement of liberal construction does not mean

that the court can ignore a clear failure in the pleading to allege facts which

set forth a claim cognizable in a federal district court. See Weller v. Dep’t of

                                       2
Soc. Servs., 901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S.

662, 684 (2009) (outlining pleading requirements under Fed. R. Civ. P. 8 for

“all civil actions”). The mandated liberal construction afforded to pro se

pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so; however, a

district court may not rewrite a complaint to include claims that were never

presented, Barnett v. Hargett, 174 F.3d 1128 (10th Cir. 1999), construct the

plaintiff’s legal arguments for him, Small v. Endicott, 998 F.2d 411 (7th Cir.

1993), or “conjure up questions never squarely presented” to the court,

Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

        Moreover, even when the filing fee is paid, the court possesses the

inherent authority to ensure that a plaintiff has standing, that federal

jurisdiction exists, and that a case is not frivolous.1 See Ross v. Baron, 493 F.

App’x 405, 406 (4th Cir. 2012); Constantine v. Rectors & Visitors of George

Mason Univ., 411 F.3d 474, 480 (4th Cir. 2005) (noting courts have

“independent obligation to assess . . . subject-matter jurisdiction”).

        B.    Analysis

              1.     No Right to Criminal Prosecution of Another

        The first two counts in Plaintiff’s verified complaint are for alleged

violations of a criminal statute, 18 U.S.C. § 1658. These claims fail to state a

1   Plaintiff is not proceeding in forma pauperis.
                                         3
claim upon which relief can be granted in a civil suit. A private individual

such as Plaintiff has no right to pursue criminal charges filed against other

private or public persons or entities by way of a civil lawsuit. Private citizens

do not have a constitutional right to, or a judicially cognizable interest in, the

prosecution or non-prosecution of another person. Linda R.S. v. Richard D.,

410 U.S. 614, 619 (1973); see Diamond v. Charles, 476 U.S. 54, 64–65, (1986)

(applying Linda R.S. v. Richard D. and collecting cases).

            2.    Common Law Larceny

      To the extent Plaintiff asserts a common law claim again Tellam, he

must demonstrate that the court has subject matter jurisdiction. Plaintiff has

asserted that Defendant Tellam is a legal resident of Florida and requests

over $75,000 in damages. However, Plaintiff must show that Tellam is a

citizen of a state other than South Carolina. The court notes that Plaintiff

submitted a proposed summons for Tellam that contains no address. The

undersigned notes that Plaintiff would be responsible for filing proof of

service upon any defendant pursuant to the Federal Rules of Civil Procedure.

            3.    Action in Rem for Forfeiture

      To the extent Plaintiff seeks forfeiture of Beast of Burden for damages

caused by alleged violations of 18 U.S.C. § 1658, he is not entitled to such




                                        4
relief. Rule G of the Supplementary Rules of Admiralty applies to forfeiture

actions in rem and applies only to forfeitures by the government.2

                   NOTICE CONCERNING AMENDMENT

      To the extent Plaintiff wished to pursue any claims related to this case,

he may attempt to correct the defects in his complaint by filing an amended

pleading by May 20, 2019, along with any appropriate service documents.

Plaintiff is reminded that an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended


2 To the extent Plaintiff seeks an arrest of the Beast of Burden, he is advised
that arrest of a vessel does not equate to a forfeiture. Plaintiff is also
responsible for substantial fees associated with the arrest of a vessel. For
instance, pursuant to 28 U.S.C. § 1921, the United States Marshal Service
(“USMS”) is entitled to collect in advance a deposit to cover the initial
expenses for arresting the boat and storage of the boat. Such advance deposit
may total $5000 or greater. Additionally, the USMS may be entitled to a
commission if a vessel is arrested and disposed of by sale. 28 U.S.C. §
1921(c)(1). This court can only order arrest of a vessel located in this District.
Prior to arresting a vessel, Plaintiff must prepare the proposed warrant of
arrest for the motor vessel. If Plaintiff is not ultimately successful on his
claims, he may be responsible to Defendant for damages incurred. Plaintiff
would also be responsible for complying with the numerous additional rules
governing arrest of a vessel. A litigant, whether proceeding pro se or through
counsel, ignores rules at his or her peril. United States v. Cruz, 757 F.3d 372,
381 (3d Cir. 2014); Alberti v. Carlo–Izquierdo, 548 F. App’x 625, 631 (1st Cir.
2013). Further, although Plaintiff is proceeding pro se, the court cannot
provide any legal advice.
                                        5
complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims discussed above be dismissed

without leave for further amendment. If Plaintiff chooses to voluntarily

dismiss this case without prejudice to refile, if at all, he may advise the court

through a filing of notice of voluntary dismissal.

      IT IS SO ORDERED.



May 6, 2019                                 Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        6
